DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 01/25/2022.

Reasons of Allowance

Claims 1, 3 – 11 and 20 - 29 are allowed.  Claims 1, 3 – 11, and 20 – 29 are renumbered as 1 –20, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the image forming apparatus of claim 1 and the method of claim 11.
Specifically, the prior arts of record, alone or in combination, fails to teach “wherein the controller is configured to, in response to passing of a predetermined time period while the image forming apparatus is in a standby state, execute the notification processing on the plurality of areas divided out of the semiconductor area”, in combination with all other limitations as claimed in independent claims 1 and 11.
The above limitations generally involve an image forming apparatus comprising: an object configured to detect an operation performed by a user; a nonvolatile storage that manages a semiconductor area, with the semiconductor area divided into a plurality of areas; and a controller capable of executing notification processing of notifying the storage of an area where data having become unnecessary is stored among data stored in the semiconductor area, wherein the controller is configured to, in response to passing of a predetermined time period while the image forming apparatus is in a standby state, execute the notification processing on the plurality of areas divided out of the 
The prior art of record is seen as teaching: 
Wakabayashi (U.S PreGrant Publication No. 2019/0113873 A1) teaches an image forming apparatus (i.e., image forming system 1, Fig. 2) comprising: a sensor (e.g., a detection sensor 33a, ¶0049, Fig. 3) configured to detect an original (e.g., configured to detect a printed matter/sheet, ¶0058);
a nonvolatile storage (e.g., a ROM 42, ¶0009, ¶0086) that includes a semiconductor area (e.g., including a content to be reprinted for recovery, ¶0011, ¶0014, ¶0086, ¶0109); and a controller (e.g., a CPU 41, Fig. 7) configured to execute a setting for dividing the semiconductor area into a plurality of areas (e.g., dividing the content into a plurality of pieces, ¶0018), and execute Trim processing on the divided areas while the image forming apparatus is in a standby state (e.g., perform cutting processing on the divided pieces while the image forming system is operational (e.g., not in a “jam state”), abstract, ¶0055,¶0094, ¶0103), wherein the controller is configured to stop the Trim processing based on a detection of the original detected by the sensor while the Trim processing is executed (e.g., stop the cutting processing based on an error while the cutting processing is being performed, ¶0094, ¶0103, ¶0115); and Kikuchi (U.S PreGrant Publication No. 2017/0065203 A1) teaches: a trimming processing is executed in response to passing of a predetermined time period (Kikuchi: e.g., when a time is elapsed, a cutting (trimming) process is made, Fig. 18, ¶0173 - ¶0174); but neither of them teaches “wherein the controller is configured to, in response to passing of a predetermined time period while the image forming apparatus is in a standby state, execute the notification processing on the plurality of areas divided out of the semiconductor area”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674